DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on April 25, 2021 have been considered and an action on the merits follows. As directed by the amendment, claims 2 and 8-9 have been amended; and claim 1 and 3-7 is canceled. Accordingly, claims 2 and 8-9 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed DATE, are hereby withdrawn: 
Previous Claim Objections to Claim 9
35 USC 112(b) Rejections
Claim Objections
Claim 2 is objected to because of the following informalities:
	Claim 2, line 6, should recite, “said removeable .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antonious US 4079527 in view of Fahey US 4689898 and further in view of Ransan US 20080168680.
Regarding independent Claim 2, Antonious discloses a shoe (Fig. 1) comprising laces (Fig. 1, #14) and a removable strap (Figs. 1-2, #12), said removable strap having an inboard portion (Figs. 1-2, #18) and an outboard portion (Figs. 1-2, #16), said inboard portion removably connected to an inboard surface of said shoe (Figs. 1-2 shows #18 is removably [“removably” meaning the section is capable of being taken from one position to another] attached to the medial side of the shoe), said outboard portion removably connected to an outboard side of said shoe (Figs. 1-2 shows #16 is removably [attached to the lateral side of the shoe), said removable 
Antonious does not expressly disclose a shoe insole, said shoe insole comprising toe wells and toe separation ridges configured to prevent a wearer's toes from touching one-another, said shoe further comprising elastic laces, and that the strap is connected by male-female snap connections.
Fahey teaches a shoe (Fahey Abstract) comprising a shoe insole (Fahey Fig. 4, #58), said shoe insole comprising toe wells (Fahey Fig. 4, #56; also see Col. 2, l. 3-6) and toe separation ridges (Fahey Fig. 4, #54; also see Col. 2, l. 3-6) configured to prevent a wearer's toes from touching one-another (Fahey Col. 2, l. 3-9), said shoe further comprising elastic laces (Fahey Col. 7, l. 54-56).
Both Antonious and Fahey teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the shoe of Antonious with the teachings of Fahey such that the shoe of Antonious would have an insole with separation ridges and toe wells so that the wearer’s foot would not shift inside of the shoe and would, “inhibit pronation and supination of the foot” when walking (Fahey, Col. 2, l. 10-15), and elastic laces that would allow for the shoe to be tightened around the foot without cutting off blood flow and causing discomfort to the wearer.
The modified shoe of Antonious does not teach that the strap is connected by male-female snap connections.
Ranson teaches a removable strap connected by male-female snap connections on both sides of the shoe (Abstract, Figs. 3-4).
Both Antonious (as modified by Fahey) and Ransan teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the device of Antonious with the teachings of Ransan so that the removable strap would be connected with male-female snaps on both sides of the shoe, as male-female snaps are a well-known equivalent for fastening straps to shoes because they reduce cost of manufacturing compared to other fastening materials (such as threaded pegs and nuts). 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Fahey discloses the structure of the insole with toe ridges, there would be a reasonable expectation for the insole with toe ridges to perform such functions as explained after each functional limitation.
Regarding Claim 8, the modified shoe of Antonious discloses the shoe according to claim 2, wherein one of said inboard and outboard portions of said removable strap has a ring attached to an end opposite said male-female snap connection (Figs. 1-2, #26), and another of said inboard and outboard portions of said removable strap comprises an elongated strap (Fig. 2 shows an elongated strap #12) configured to adhere to itself after passing through said ring (Figs. 1-2; Col. 2, l. 4-23) .
Claim 9, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Antonious in view of Fahey and Ransan as applied to claim 2 above, and further in view of Torrance US 8826570.
Regarding Claim 9, the modified shoe of Antonious discloses the shoe according to claim 2, but does not expressly disclose wherein the interior of the shoe comprises additional interior padding in a big toe and a small toe areas.
Torrance teaches a shoe wherein the interior of the shoe comprises additional interior padding in a big toe and a small toe areas (Torrance Col. 8, l. 37-56).
Both Antonious (as modified by Fahey and Ransan) and Torrance teach analogous inventions in the art of shoes with straps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the device of Antonious with the teachings of Torrance so that there would be additional padding in the upper of the shoe—this including the big toe and small toe areas-- to prevent blisters or sores on the toes at points of applied pressure when wearing the shoe.
Response to Arguments
Applicant’s arguments, filed April 25, 2022, with respect to the 35 USC 103 of Claims 2 and 7-9 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 2; however, as discussed in the rejection below and in the arguments above, claim 2 is not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aleksandrowicz US 1660664 teaches a shoe with a snap-connected strap over the laces
Streule US 3205544 teaches a shoe with a removable snap strap
Amendola US 3601909 teaches a shoe with a snap-connected strap over the laces
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732